Exhibit 10.1

FORM OF SUBSCRIPTION AGREEMENT

Bionovo, Inc.

5858 Horton Street

Suite 400

Emeryville, CA 94608

Gentlemen:

The undersigned (the “Investor”) hereby confirms its agreement with Bionovo,
Inc., a Delaware corporation (the “Company”), as follows:

1. This Subscription Agreement, including the Terms and Conditions For Purchase
of Units attached hereto as Annex I (collectively, (this “Agreement”) is made as
of the date set forth below between the Company and the Investor.

2. The Company has authorized the sale and issuance to certain investors of up
to an aggregate of 2,727,270 units (the “Units”), subject to adjustment by the
Company’s Board of Directors, or a committee thereof, each consisting of (i) one
share (each a “Share,” collectively, the “Shares”) of its common stock, par
value $0.0001 per share (the “Common Stock”) and (ii) one warrant (each, a
“Warrant,” collectively, the “Warrants”) to purchase 0.75 of one share of Common
Stock and exercisable for a period of five (5) years, in substantially the form
attached hereto as Exhibit B, for a purchase price of $1.10 per Unit (the
“Purchase Price”). Units will not be issued or certificated. The Shares and
Warrants are immediately separable and will be issued separately. The shares of
Common Stock issuable upon exercise of the Warrants are referred to herein as
the “Warrant Shares” and, together with the Units, the Shares and the Warrants,
are referred to herein as the “Securities”).

3. The offering and sale of the Units (the “Offering”) are being made pursuant
to (1) an effective Registration Statement on Form S-3, No. 333-167466 (the
“Registration Statement”) filed by the Company with the Securities and Exchange
Commission (the “Commission”) (including the prospectus contained therein (the
“Base Prospectus”), (2) if applicable, certain “free writing prospectuses” (as
that term is defined in Rule 405 under the Securities Act of 1933, as amended
(the “Securities Act”)), that have been or will be filed with the Commission and
delivered to the Investor on or prior to the date hereof (the “Issuer Free
Writing Prospectus”), containing certain supplemental information regarding the
Units, the terms of the Offering and the Company and (3) a Prospectus Supplement
(the “Prospectus Supplement” and together with the Base Prospectus, the
“Prospectus”) containing certain supplemental information regarding the
Securities and terms of the Offering that has been or will be filed with the
Commission and delivered to the Investor (or made available to the Investor by
the filing by the Company of an electronic version thereof with the Commission).

4. The Company and the Investor agree that the Investor will purchase from the
Company and the Company will issue and sell to the Investor the Units set forth
below for the aggregate purchase price set forth below. The Units shall be
purchased pursuant to the Terms and Conditions for Purchase of Units attached
hereto as Annex I and incorporated herein by this reference as if fully set
forth herein. The Investor acknowledges that the Offering is not being



--------------------------------------------------------------------------------

underwritten by the placement agent (the “Placement Agent”) named in the
Prospectus Supplement and that there is no minimum offering amount.

5. The manner of settlement of the Shares included in the Units purchased by the
Investor shall be determined by such Investor as follows (check one):

 

[    ] A. Delivery by crediting the account of the Investor’s prime broker (as
specified by such Investor on Exhibit A annexed hereto) with the Depository
Trust Company (“DTC”) through its Deposit/Withdrawal At Custodian (“DWAC”)
system, whereby Investor’s prime broker shall initiate a DWAC transaction on the
Closing Date using its DTC participant identification number, and released by
American Stock Transfer & Trust Company, the Company’s transfer agent (the
“Transfer Agent”), at the Company’s direction. NO LATER THAN ONE (1) BUSINESS
DAY AFTER THE EXECUTION OF THIS AGREEMENT BY THE INVESTOR AND THE COMPANY, THE
INVESTOR SHALL:

 

  (I) DIRECT THE BROKER-DEALER AT WHICH THE ACCOUNT OR ACCOUNTS TO BE CREDITED
WITH THE SHARES ARE MAINTAINED TO SET UP A DWAC INSTRUCTING THE TRANSFER AGENT
TO CREDIT SUCH ACCOUNT OR ACCOUNTS WITH THE SHARES, AND

 

  (II) REMIT BY WIRE TRANSFER THE AMOUNT OF FUNDS EQUAL TO THE AGGREGATE
PURCHASE PRICE FOR THE UNITS BEING PURCHASED BY THE INVESTOR TO THE FOLLOWING
ACCOUNT:

[Insert Bank Information]

—OR—

 

[    ] B. Delivery versus payment (“DVP”) through DTC (i.e., on the Closing
Date, the Company shall issue Shares registered in the Investor’s name and
address as set forth below and released by the Transfer Agent directly to the
account(s) at William Blair & Company. L.L.C. (“William Blair”) identified by
the Investor; upon receipt of such Shares, William Blair shall promptly
electronically deliver such Shares to the Investor, and simultaneously therewith
payment shall be made by William Blair by wire transfer to the Company). NO
LATER THAN ONE (1) BUSINESS DAY AFTER THE EXECUTION OF THIS AGREEMENT BY THE
INVESTOR AND THE COMPANY, THE INVESTOR SHALL:

 

  (I) NOTIFY WILLIAM BLAIR OF THE ACCOUNT OR ACCOUNTS AT WILLIAM BLAIR TO BE
CREDITED WITH THE SHARES BEING PURCHASED BY SUCH INVESTOR, AND

 

  (II)

CONFIRM THAT THE ACCOUNT OR ACCOUNTS AT WILLIAM BLAIR TO BE CREDITED WITH THE
SHARES BEING PURCHASED BY THE INVESTOR HAVE A MINIMUM BALANCE



--------------------------------------------------------------------------------

 

EQUAL TO THE AGGREGATE PURCHASE PRICE FOR THE UNITS BEING PURCHASED BY THE
INVESTOR.

IT IS THE INVESTOR’S RESPONSIBILITY TO (A) MAKE THE NECESSARY WIRE TRANSFER OR
CONFIRM THE PROPER ACCOUNT BALANCE IN A TIMELY MANNER AND (B) ARRANGE FOR
SETTLEMENT BY WAY OF DWAC OR DVP IN A TIMELY MANNER. IF THE INVESTOR DOES NOT
DELIVER THE AGGREGATE PURCHASE PRICE FOR THE UNITS OR DOES NOT MAKE PROPER
ARRANGEMENTS FOR SETTLEMENT IN A TIMELY MANNER, THE SHARES AND WARRANTS MAY NOT
BE DELIVERED AT CLOSING TO THE INVESTOR OR THE INVESTOR MAY BE EXCLUDED FROM THE
CLOSING ALTOGETHER.

6. The executed Warrants shall be delivered in accordance with the terms
thereof.

7. The Investor represents that, except as set forth below, (a) it has had no
position, office or other material relationship within the past three years with
the Company or persons known to it to be affiliates of the Company, (b) it is
not a member of the Financial Industry Regulatory Authority, Inc. (“FINRA”) or
an Associated Person (as such term is defined under the FINRA’s NASD Membership
and Registration Rules Section 1011) as of the Closing, and (c) neither the
Investor nor any group of Investors (as identified in a public filing made with
the Commission) of which the Investor is a part in connection with the Offering,
acquired, or obtained the right to acquire, 20% or more of the Common Stock (or
securities convertible into or exercisable for Common Stock) or the voting power
of the Company on a post-transaction basis. Exceptions:

 

 

 

 

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)

8. The Investor represents that it has received (or otherwise had made available
to it by the filing by the Company of an electronic version thereof with the
Commission) the Base Prospectus, dated August 2, 2010, which is a part of the
Company’s Registration Statement, the documents incorporated by reference
therein and any free writing prospectus (collectively, the “Disclosure
Package”), prior to or in connection with the receipt of this Agreement. The
Investor acknowledges that, prior to the delivery of this Agreement to the
Company, the Investor will receive certain additional information regarding the
Offering, including pricing information (the “Offering Information”). Such
information may be provided to the Investor by any means permitted under the
Securities Act, including the Prospectus Supplement, a free writing prospectus
and oral communications.

9. No offer by the Investor to buy Units will be accepted and no part of the
Purchase Price will be delivered to the Company until the Investor has received
the Offering Information and the Company has accepted such offer by
countersigning a copy of this Agreement, and any such offer may be withdrawn or
revoked, without obligation or commitment of any kind, at any time prior to the
Company (or William Blair on behalf of the Company) sending (orally, in writing
or by electronic mail) notice of its acceptance of such offer. An indication
of interest will involve no obligation or commitment of any kind until the
Investor has been delivered the



--------------------------------------------------------------------------------

Offering Information and this Agreement is accepted and countersigned by or on
behalf of the Company.

10. The Company acknowledges that the only material, non-public information
relating to the Company or its subsidiaries that the Company, its employees or
agents has provided to the Investor in connection with the Offering prior to the
date hereof is the existence of the Offering.



--------------------------------------------------------------------------------

Number of Units:  

 

   Purchase Price Per Unit:  

        $1.10

   Aggregate Purchase Price:   $  

 

  

Number of Warrant Shares (Equal to Number of Units multiplied by 0.75 and
rounded down to the nearest whole number):                                 

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

Dated as of: October 1, 2010

 

INVESTOR  

 

By:  

 

Print Name:  

 

Title:  

 

Address:  

 

 

 

Agreed and Accepted this 1st day of October, 2010: BIONOVO, INC. By:  

 

  Title:



--------------------------------------------------------------------------------

ANNEX I

TERMS AND CONDITIONS FOR PURCHASE OF UNITS

1. Authorization and Sale of the Units. Subject to the terms and conditions of
this Agreement, the Company has authorized the sale of the Units.

2. Agreement to Sell and Purchase the Units; Placement Agent.

2.1 At the Closing (as defined in Section 3.1), the Company will sell to the
Investor, and the Investor will purchase from the Company, upon the terms and
conditions set forth herein, the number of Units set forth on the last page of
the Agreement to which these Terms and Conditions for Purchase of Units are
attached as Annex I (the “Signature Page”) for the aggregate purchase price
therefor set forth on the Signature Page.

2.2 The Company proposes to enter into substantially this same form of
Subscription Agreement with certain other investors (the “Other Investors”) and
expects to complete sales of Units to them. The Investor and the Other Investors
are hereinafter sometimes collectively referred to as the “Investors,” and this
Agreement and the Subscription Agreements executed by the Other Investors are
hereinafter sometimes collectively referred to as the “Agreements.”

2.3 Investor acknowledges that the Company has agreed to pay William Blair &
Company, L.L.C. (the “Placement Agent”) a fee (the “Placement Fee”) and certain
expenses in respect of the sale of Units to the Investor.

2.4 The Company has entered into a Placement Agent Agreement, dated the date
hereof, (the “Placement Agreement”), with the Placement Agent that contains
certain representations, warranties, covenants and agreements of the Company
that may be relied upon by the Investor, which shall be a third
party beneficiary thereof. The Company confirms that neither it nor any other
Person acting on its behalf has provided the Investor or their agents or counsel
with any information that constitutes or could reasonably be expected to
constitute material, nonpublic information, except as will be disclosed in the
Prospectus and/or in the Company’s Form 8-K to be filed with the Commission in
connection with the Offering. The Company understands and confirms that the
Investor will rely on the foregoing representations in effecting transactions in
securities of the Company.

3. Closings and Delivery of the Units and Funds.

3.1 Closing. The completion of the purchase and sale of the Units (the
“Closing”) shall occur at a place and time (the “Closing Date”) to be specified
by the Company and the Placement Agent, and of which the Investors will be
notified in advance by the Placement Agent, in accordance with Rule 15c6-l
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”). At the Closing, (a) the Company shall cause American Stock Transfer &
Trust Company, the Company’s “Transfer Agent”, to deliver to the Investor the
number of Shares set forth on the Signature Page registered in the name of the
Investor or, if so indicated on the Investor Questionnaire attached hereto as
Exhibit A, in the name of a nominee designated by the Investor, (b) the Company
shall cause to be delivered to the Investor one Warrant for the number of
Warrant Shares set forth on the Signature Page and (c) the aggregate



--------------------------------------------------------------------------------

purchase price for the Units being purchased by the Investor will be delivered
by or on behalf of the Investor to the Company.

3.2 Conditions to the Obligations of the Parties.

3.3 (a) Conditions to the Company’s Obligations. The Company’s obligation to
issue and sell the Units to the Investor shall be subject to: (i) the receipt by
the Company of the purchase price for the Units being purchased hereunder as set
forth on the Signature Page and (ii) the accuracy of the representations and
warranties made by the Investor and the fulfillment of those undertakings of the
Investor to be fulfilled prior to the Closing Date.

3.4 (b) Conditions to the Investor’s Obligations. The Investor’s obligation to
purchase the Units will be subject to the accuracy of the representations and
warranties made by the Company and the fulfillment of those undertakings of the
Company to be fulfilled prior to the Closing Date, including without limitation,
those contained in the Placement Agreement, and to the condition that the
Placement Agent shall not have: (a) terminated the Placement Agreement pursuant
to the terms thereof or (b) determined that the conditions to the closing in the
Placement Agreement have not been satisfied (or waived by the Placement Agent).
The Investor’s obligations are expressly not conditioned on the purchase by any
or all of the Other Investors of the Units that they have agreed to purchase
from the Company. The Investor understands and agrees that, in the event that
the Placement Agent in its sole discretion determines that the conditions to
closing in the Placement Agreement have not been satisfied or if the Placement
Agreement may be terminated for any other reason permitted by such Placement
Agreement, then the Placement Agent may, but shall not be obligated to,
terminate such Agreement, which shall have the effect of terminating this
Subscription Agreement pursuant to Section 14 below.

3.5 Delivery of Funds.

(a) DWAC Delivery. If the Investor elects to settle the Shares purchased by such
Investor through DTC’s Deposit/Withdrawal at Custodian (“DWAC”) delivery system,
no later than one (1) business day after the execution of this Agreement by the
Investor and the Company, the Investor shall remit by wire transfer the amount
of funds equal to the aggregate purchase price for the Units being purchased by
the Investor to the following account designated by the Company:

[Insert Bank Information]

(b) Delivery Versus Payment through The Depository Trust Company. If the
Investor elects to settle the Shares purchased by such Investor by delivery
versus payment through DTC, no later than one (1) business day after the
execution of this Agreement by the Investor and the Company, the Investor shall
confirm that the account or accounts at the Placement Agent to be credited with
the Units being purchased by the Investor have a minimum balance equal to the
aggregate purchase price for the Units being purchased by the Investor.

3.6 Delivery of Shares.



--------------------------------------------------------------------------------

(a) DWAC Delivery. If the Investor elects to settle the Shares purchased by such
Investor through DTC’s DWAC delivery system, no later than one (1) business day
after the execution of this Agreement by the Investor and the Company, the
Investor shall direct the broker-dealer at which the account or accounts to be
credited with the Shares being purchased by such Investor are maintained, which
broker/dealer shall be a DTC participant, to set up a DWAC instructing the
Transfer Agent to credit such account or accounts with the Shares. Such DWAC
instruction shall indicate the settlement date for the deposit of the Shares,
which date shall be provided to the Investor by the Placement Agent. Upon the
closing of the Offering, the Company shall direct the Transfer Agent to credit
the Investor’s account or accounts with the Shares pursuant to the information
contained in the DWAC.

(b) Delivery Versus Payment through The Depository Trust Company. If the
Investor elects to settle the Shares purchased by such Investor by delivery
versus payment through DTC, no later than one (1) business day after the
execution of this Agreement by the Investor and the Company, the Investor shall
notify the Placement Agent of the account or accounts at the Placement Agent to
be credited with the Shares being purchased by such Investor. On the Closing
Date, the Company shall deliver the Shares to the Investor through DTC directly
to the account(s) at the Placement identified by Investor and simultaneously
therewith payment shall be made by the Placement Agent by wire transfer to the
Company.

4. Representations, Warranties and Covenants of the Investor.

The Investor acknowledges, represents and warrants to, and agrees with, the
Company and the Placement Agent that:

4.1 The Investor (a) is knowledgeable, sophisticated and experienced in making,
and is qualified to make decisions with respect to, investments in securities
presenting an investment decision like that involved in the purchase of the
Units, including investments in securities issued by the Company and investments
in comparable companies, (b) has answered all questions on the Signature Page
and the Investor Questionnaire and the answers thereto are true and correct as
of the date hereof and will be true and correct as of the Closing Date and
(c) in connection with its decision to purchase the number of Units set forth on
the Signature Page, has received and is relying only upon the Disclosure Package
and the documents incorporated by reference therein and the Offering
Information.

4.2 (a) No action has been or will be taken in any jurisdiction outside the
United States by the Company or the Placement Agent that would permit an
offering of the Units, or possession or distribution of offering materials in
connection with the issue of the Securities in any jurisdiction outside the
United States where action for that purpose is required, (b) if the Investor is
outside the United States, it will comply with all applicable laws and
regulations in each foreign jurisdiction in which it purchases, offers, sells or
delivers Securities or has in its possession or distributes any offering
material, in all cases at its own expense and (c) the Placement Agent is not
authorized to make and has not made any representation, disclosure or use of any
information in connection with the issue, placement, purchase and sale of the
Units, except as set forth or incorporated by reference in the Base Prospectus,
the Prospectus Supplement or any free writing prospectus.



--------------------------------------------------------------------------------

4.3 (a) The Investor has full right, power, authority and capacity to enter into
this Agreement and to consummate the transactions contemplated hereby and has
taken all necessary action to authorize the execution, delivery and performance
of this Agreement, and (b) this Agreement constitutes a valid and
binding obligation of the Investor enforceable against the Investor in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and except as to the enforceability of any rights to indemnification or
contribution that may be violative of the public policy underlying any law, rule
or regulation (including any federal or state securities law, rule or
regulation).

4.4 The Investor understands that nothing in this Agreement, the Prospectus, the
Disclosure Package, the Offering Information or any other materials presented to
the Investor in connection with the purchase and sale of the Units constitutes
legal, tax or investment advice. The Investor has consulted such legal, tax and
investment advisors and made such investigation as it, in its sole discretion,
has deemed necessary or appropriate in connection with its purchase of Units.
The Investor also understands that there is no established public trading market
for the Warrants being offered in the Offering, and that the Company does not
expect such a market to develop. In addition, the Company does not intend to
apply for listing of the Warrants on any securities exchange. The Investor
understands that without an active market, the liquidity of the Warrants will be
limited.

4.5 The Investor will maintain the confidentiality of all information acquired
as a result of the transactions contemplated hereby prior to the public
disclosure of that information by the Company in accordance with Section 13 of
this Annex.

4.6 Since the time at which the Placement Agent first contacted such Investor
about the Offering, the Investor has not disclosed any information regarding the
Offering to any third parties (other than its legal, accounting and other
advisors) and has not engaged in any purchases or sales of the securities of the
Company (including, without limitation, any Short Sales (as defined herein)
involving the Company’s securities). The Investor covenants that it will not
engage in any purchases or sales of the securities of the Company (including
Short Sales) prior to the time that the transactions contemplated by this
Agreement are publicly disclosed. The Investor agrees that it will not use any
of the Securities acquired pursuant to this Agreement to cover any short
position in the Common Stock if doing so would be in violation of applicable
securities laws. For purposes hereof, “Short Sales” include, without limitation,
all “short sales” as defined in Rule 200 promulgated under Regulation SHO under
the Exchange Act, whether or not against the box, and all types of direct and
indirect stock pledges, forward sales contracts, options, puts, calls, short
sales, swaps, “put equivalent positions” (as defined in Rule 16a-1(h) under the
Exchange Act) and similar arrangements (including on a total return basis), and
sales and other transactions through non-U.S. broker dealers or foreign
regulated brokers.

5. Survival of Representations, Warranties and Agreements; Third Party
Beneficiary. Notwithstanding any investigation made by any party to this
Agreement or by the Placement Agent, all covenants, agreements, representations
and warranties made by the Company and the



--------------------------------------------------------------------------------

Investor herein will survive the execution of this Agreement, the delivery to
the Investor of the Shares and Warrants being purchased and the payment
therefor. The Placement Agent shall be a third party beneficiary with respect to
the representations, warranties and agreements of the Investor in Section 4
hereof.

6. Notices. All notices, requests, consents and other communications hereunder
will be in writing, will be mailed (a) if within the domestic United States by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, or by facsimile or (b) if delivered from
outside the United States, by International Federal Express or facsimile, and
will be deemed given (i) if delivered by first-class registered or certified
mail domestic, three business days after so mailed, (ii) if delivered by
nationally recognized overnight carrier, one business day after so mailed,
(iii) if delivered by International Federal Express, two business days after so
mailed and (iv) if delivered by facsimile, upon electronic confirmation of
receipt and will be delivered and addressed as follows:

(a) if to the Company, to:

Bionovo, Inc.

5858 Horton Street, Suite 400

Emeryville, CA 94608

Attention:                     

Facsimile: (510) 601-2000

with a copy (which shall not constitute notice) to:

Greenberg Traurig, LLP

The MetLife Building

200 Park Avenue

New York, New York 10166

Attention: Robert H. Cohen, Esq.

Facsimile: (212) 801-9200

(b) if to the Investor, at its address on the Signature Page hereto, or at such
other address or addresses as may have been furnished to the Company in writing.

7. Changes. This Agreement may not be modified or amended except pursuant to an
instrument in writing signed by the Company and the Investor.

8. Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and will not be deemed to be part of
this Agreement.

9. Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.

10. Governing Law. This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law that would require the application
of the laws of any other jurisdiction.



--------------------------------------------------------------------------------

11. Counterparts. This Agreement may be executed in two or more counterparts,
each of which will constitute an original, but all of which, when taken
together, will constitute but one instrument, and will become effective when one
or more counterparts have been signed by each party hereto and delivered to the
other parties. The Company and the Investor acknowledge and agree that the
Company shall deliver its counterpart to the Investor along with the Prospectus
Supplement (or the filing by the Company of an electronic version thereof
with the Commission).

12. Confirmation of Sale. The Investor acknowledges and agrees that such
Investor’s receipt of the Company’s signed counterpart to this Agreement,
together with the Prospectus Supplement (or the filing by the Company of an
electronic version thereof with the Commission), shall constitute written
confirmation of the Company’s sale of Units to such Investor.

13. Press Release. The Company and the Investor agree that the Company shall
(a) prior to the opening of the financial markets in New York City on the
Trading Day after the date hereof issue a press release announcing the Offering
and disclosing all material information regarding the Offering and (b) as
promptly as practicable on the Trading Day after the date hereof file a current
report on Form 8-K with the Securities and Exchange Commission including, but
not limited to, a form of this Agreement and forms of Warrant as exhibits
thereto.

14. Termination. In the event that the Placement Agreement is terminated by the
Placement Agent pursuant to the terms thereof, this Agreement shall terminate
without any further action on the part of the parties hereto.

15. Subsequent Placements. The Company agrees that (i) for the period commencing
on the date hereof and ending on the sixtieth calendar day after the Closing
Date (the “Restricted Period”), neither the Company nor any of its Subsidiaries
shall directly or indirectly issue, offer, sell, grant any option or right to
purchase, or otherwise dispose of (or announce any issuance, offer, sale, grant
of any option or right to purchase or other disposition of) any equity security
or any equity-linked or related security (including, without limitation, any
“equity security” (as that term is defined under Rule 405 promulgated under the
1933 Act), any Convertible Securities or Options, any convertible debt, any
preferred stock or any purchase rights) (any such issuance, offer, sale, grant,
disposition or announcement (whether occurring during the Restricted Period or
at any time thereafter) other than Excluded Securities (as defined below),
(ii) for the period commencing on the date hereof and ending on the forty-fifth
calendar day after the Closing Date, neither the Company nor any of its
Subsidiaries shall directly or indirectly issue, offer, sell, grant any option
or right to purchase, or otherwise dispose of (or announce any issuance, offer,
sale, grant of any option or right to purchase or other disposition of) any
Common Shares, Convertible Securities or Options issued or issuable pursuant to
a bona fide firm commitment underwritten public offering with a nationally
recognized underwriter and (iii) for the period commencing on the forty-fifth
calendar day and ending on the sixtieth calendar day after the Closing Date,
neither the Company nor any of its Subsidiaries shall, directly or indirectly,
issue, sell, grant any option or right to purchase during the Restricted Period,
or otherwise dispose of during the Restricted Period any Common Shares,
Convertible Securities or Options issued or issuable pursuant to a bona fide
firm commitment underwritten public offering with a nationally recognized
underwriter .



--------------------------------------------------------------------------------

16. Right of First Refusal on Future Financings. Until the first anniversary of
the Closing Date, and with respect to any initial purchaser of Shares in this
offering, the Company will not, directly or indirectly, effect any Subsequent
Placement unless the Company shall have first complied with this Section 16;
provided, that the Company shall not be required to comply with this Section 16
during the six-month period immediately following the Closing Date, or the
closing of any Subsequent Placement in which the Investor purchases securities,
if such Subsequent Placement would be integrated with such prior offering by the
Principal Market (as defined in the Warrant) or the applicable Eligible Market
(as defined by the Warrant) or pursuant to the Securities Act of 1933, as
amended, or any other applicable shareholder approval provisions, including,
without limitation, under the rules and regulations of any exchange or automated
quotation system on which any of the securities of the Company are listed or
designated.

(a) At least one (1) Business Day prior to any proposed or intended Subsequent
Placement, the Company or its agent shall orally contact the Investor and ask
whether such Investor is willing to agree to receive material non-public
information (each such notice, a “Pre-Notice”), provided that neither the
Company nor its agents shall provide any material, non-public information with
respect to the Company or any of its Subsidiaries to the Investor without the
expressed written consent of the Investor to receive such material, non-public
information. Upon the written request of the Investor no later than one
(1) Business Day after the Investor’s receipt of such Pre-Notice, and only upon
a written request by the Investor, the Company shall promptly, but no later than
one (1) Business Day after such request, deliver to the Investor by facsimile an
irrevocable written notice (the “Offer Notice”) of any proposed or intended
issuance or sale or exchange (the “Offer”) of the securities being offered (the
“Offered Securities”) in a Subsequent Placement within one (1) Business Day of
the determination of the terms of such Subsequent Placement, which Offer Notice
shall (w) identify and describe the Offered Securities, (x) describe the price
and other final terms upon which they are to be issued, sold or exchanged, and
the number or amount of the Offered Securities to be issued, sold or exchanged,
(y) identify the persons or entities (if known) to which or with which the
Offered Securities are to be offered, issued, sold or exchanged and (z) offer to
issue and sell to or exchange with the Investor (which offer being
non-transferable to any successor to the Investor) a pro rata portion of at
least 50% of the Offered Securities allocated among the Investor and the other
initial purchasers of Shares in this offering (the “Other Investors”) (a) based
on the Investor’s pro rata portion of all the Shares purchased in this offering
(the “Basic Amount”), and (b) if the Investor elects to purchase its Basic
Amount, any additional portion of the Offered Securities attributable to the
Basic Amounts of the Other Investors as the Investor shall indicate it will
purchase or acquire should the Other Investors subscribe for less than their
Basic Amounts (the “Undersubscription Amount”).

(b) To accept an Offer, in whole or in part, the Investor must deliver a written
notice to the Company prior to the end of the first (1st) full Business Day
after the Investor’s receipt of the Offer Notice (for purposes of this
Section 16(b), receipt of the Offer Notice shall not be deemed to have occurred
until the Investor shall have physically received such Offer Notice) (the “Offer
Period”), setting forth the portion of the Investor’s Basic Amount that the
Investor elects to purchase and, if the Investor shall elect to purchase all of
its Basic Amount, the



--------------------------------------------------------------------------------

Undersubscription Amount, if any, that the Investor elects to purchase (in
either case, the “Notice of Acceptance”). If the Basic Amounts subscribed for by
the Investor and all Other Investors are less than the total of all of the Basic
Amounts, then, if the Investor has set forth an Undersubscription Amount in its
Notice of Acceptance, the Investor shall be entitled to purchase, in addition to
the Basic Amounts subscribed for, the Undersubscription Amount it has subscribed
for; provided, however, that if the Undersubscription Amounts subscribed for
exceed the difference between the total of all the Basic Amounts and the Basic
Amounts subscribed for (the “Available Undersubscription Amount”), if the
Investor has subscribed for any Undersubscription Amount, then the Investor
shall be entitled to purchase only that portion of the Available
Undersubscription Amount as the Basic Amount of the Investor bears to the total
Basic Amounts of all Other Investors that have subscribed for Undersubscription
Amounts, subject to rounding by the Company to the extent it deems reasonably
necessary.

(c) the Company shall have thirty (10) Business Days from the expiration of the
Offer Period above to offer, issue, sell or exchange all or any part of such
Offered Securities as to which a Notice of Acceptance has not been given by the
Investor (the “Refused Securities”), but only to the offerees described in the
Offer Notice (if so described therein) and only upon terms and conditions
(including, without limitation, unit prices and interest rates) that are not
more favorable to the acquiring Person or Persons or less favorable to the
Company than those set forth in the Offer Notice.

(d) In the event the Company shall propose to sell less than all the Refused
Securities (any such sale to be in the manner and on the terms specified in
Section 16(c) above), then the Investor may, at its sole option and in its sole
discretion, reduce the number or amount of the Offered Securities specified in
its Notice of Acceptance to an amount that shall be not less than the number or
amount of the Offered Securities that the Investor elected to purchase pursuant
to Section 16(b) above multiplied by a fraction, (i) the numerator of which
shall be the number or amount of Offered Securities the Company actually
proposes to issue, sell or exchange (including Offered Securities to be issued
or sold to the Investor pursuant to Section 16(c) above prior to such reduction)
and (ii) the denominator of which shall be the original amount of the Offered
Securities. In the event that the Investor so elects to reduce the number or
amount of Offered Securities specified in its Notice of Acceptance, the Company
may not issue, sell or exchange more than the reduced number or amount of the
Offered Securities unless and until such securities have again been offered to
the Investor in accordance with Section 16(a) above.

(e) Upon the closing of the issuance, sale or exchange of all or less than all
of the Refused Securities, the Investor shall acquire from the Company, and the
Company shall issue to the Investor, the number or amount of Offered Securities
specified in the Investor’s Notice of Acceptance, as reduced pursuant to
Section 16(c) above if the Investor has so elected, upon the terms and
conditions specified in the Offer. The purchase by the Investor of any Offered
Securities is subject in all cases to (i) the preparation, execution and
delivery by the Company and the Investor of a purchase agreement relating to
such Offered Securities reasonably satisfactory in form and substance to the
Investor and its respective counsel (the “Subsequent Placement Agreement”),
(ii) the Investor’s satisfaction, in its sole discretion, with the final terms
and/or conditions that differ from those contained in the Offer Notice, and
(iii) the



--------------------------------------------------------------------------------

Investor’s reasonable satisfaction with the identity of the other Persons to
which the Offered Securities will be sold.

(f) Any Offered Securities not acquired by the Investor or other Persons in
accordance with this Section 16 may not be issued, sold or exchanged until they
are again offered to the Investor under the procedures specified in this
Agreement.

(g) The Company and the Investor agree that if the Investor elects to
participate in the Offer, without the written consent of the Investor, neither
the Subsequent Placement Agreement with respect to such Offer nor any other
transaction documents related thereto shall include any term or provision
whereby the Investor shall be required to agree to any restrictions on trading
as to any securities of the Company with respect to any period after the public
announcement of such Subsequent Placement beyond those restrictions on the
transfer or sale of the securities purchased in such Subsequent Placement agreed
to by other purchasers in such Subsequent Placement or be required to consent to
any amendment to or termination of, or grant any waiver or release under or in
connection with, any agreement previously entered into with the Company or any
instrument received from the Company.

(h) The restrictions contained in this Section 16 shall not apply (1) in
connection with the issuance of any Excluded Securities (as defined below) and
(2) to the extent that counsel to the Company has advised that with respect to a
Subsequent Placement of Offered Securities that are not being issued pursuant to
a registration statement under the Securities Act, the exercising of the
participation right would result in the Company not being able to offer or sell
the Offered Securities pursuant to any exemption from the registration
requirements of the Securities Act.

(i) Notwithstanding anything herein to the contrary, the rights granted to the
Investors pursuant to this Section 16 shall not be transferrable to any other
Person (other than affiliates of such Investor) without the prior written
consent of the Company.

(j) For the purposes of this Section 16, the following definitions will apply:

(i) “Approved Stock Plan” means any employee benefit plan which has been
approved by the board of directors of the Company prior to or subsequent to the
date hereof pursuant to which Common Shares (as defined in the Warrants) and
standard options to purchase Common Shares may be issued to any employee,
officer, director or consultant for services provided to the Company in their
capacity as such.

(ii) “Convertible Securities” means any shares or securities (other than
Options) directly or indirectly convertible into or exercisable or exchangeable
for Common Shares.

(iii) “Excluded Securities” means, collectively, (A) any Common Shares issued or
issuable in connection with any Approved Stock Plan; (B) any Common Shares
issued or issuable in connection with any securities issued pursuant to the
Subscription Agreements and securities issued upon the exercise or conversion of
those securities; (C) any Common Shares issued or issuable in connection with
any upon conversion, exercise or exchange of any Options or Convertible
Securities which are outstanding on the day immediately preceding the Closing



--------------------------------------------------------------------------------

Date, provided such securities are not amended after the date hereof to increase
the number of shares of Common Shares issuable thereunder or to lower the
exercise or conversion price thereof; (D) any Common Shares issued by reason of
a dividend, stock split or other distribution on shares of Common Shares, or
(E) any Common Shares, Convertible Securities or Options issued or issuable
pursuant to a bona fide firm commitment underwritten public offering with a
nationally recognized underwriter.

(iv) “Options” means any rights, warrants or options to subscribe for or
purchase Common Shares or Convertible Securities.

(v) “Subsequent Placement” means the sale, grant of any option to purchase, or
other disposition of by the Company, directly or indirectly, of any of the
Company’s or its Subsidiaries’ equity or equity equivalent securities,
including, without limitation, any convertible debt, preferred stock or other
instrument or security that is, at any time during its life and under any
circumstances, convertible into or exchangeable or exercisable for Common Shares
or Convertible Securities or Options.



--------------------------------------------------------------------------------

EXHIBIT A

BIONOVO, INC.

INVESTOR QUESTIONNAIRE

Pursuant to Section 3 of Annex I to the Agreement, please provide us with the
following information:

 

1.

     The exact name that your Shares and Warrants are to be registered in. You
may use a nominee name if appropriate:   

 

2.

     The relationship between the Investor and the registered holder listed in
response to item 1 above:   

 

3.

     The mailing address of the registered holder listed in response to item 1
above:   

 

4.

     The Social Security Number or Tax Identification Number of the registered
holder listed in the response to item 1 above:   

 

5.

     Name of DTC Participant (broker-dealer at which the account or accounts to
be credited with the Shares are maintained):   

 

6.

     DTC Participant Number:   

 

7.

     Name of Account at DTC Participant being credited with the Shares:   

 

8.

     Account Number at DTC Participant being credited with the Shares:   

 



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF WARRANT